Citation Nr: 1107642	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  09-06 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence was received to reopen a 
claim for service connection for a back disorder.

2.  Service connection for a back disorder.

3.  Whether new and material evidence was received to reopen a 
claim for service connection for spontaneous left pneumothorax.

4.  Entitlement to a compensable rating for spontaneous right 
pneumothorax.

5.  Entitlement to compensation pursuant to 38 U.S.C. § 1151 for 
a right nephrectomy.

6.  Entitlement to compensation pursuant to 38 U.S.C. § 1151 for 
a heart disorder.




REPRESENTATION

Appellant represented by:  Brooke S. McDaniel, Agent


WITNESSES AT HEARING ON APPEAL

Appellant, L.H.


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1952 to 
September 1954.

This matter comes before the Board of Veterans' Appeals (Board) 
on an appeal from rating decisions that were issued by the 
Regional Office (RO) in Roanoke, Virginia.

The Veteran and L.H. testified before the undersigned Acting 
Veterans Law Judge at a January 2011 video teleconference 
hearing.  The Board notes that while the Veteran was afforded the 
opportunity to present testimony relative to all of the issues 
that are encompassed by this appeal, the Veteran and his 
representative chose to present testimony only as to the 
appropriate rating for the Veteran's right spontaneous 
pneumothorax; whether new and material evidence was received to 
reopen the Veteran's claim for service connection for left 
spontaneous pneumothorax; and entitlement to compensation 
pursuant to 38 U.S.C. § 1151 for a right nephrectomy.  Thus, the 
Veteran's hearing request is deemed withdrawn with respect to the 
other issues on appeal herein.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to an increased rating for right 
spontaneous pneumothorax and compensation pursuant to 38 U.S.C. § 
1151 for a right nephrectomy and a heart disorder are addressed 
in the REMAND portion of the decision below and are REMANDED to 
the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a back 
disorder was previously denied in a rating decision that was 
dated in June 1980.  The Veteran's claim was again denied in a 
rating decision that was dated in November 1992.  The Veteran was 
notified of these decisions and his appellate rights, but he did 
not perfect a timely appeal from either decision.

2.  The evidence received since the November 1992 rating decision 
relates to an unestablished fact and raises a reasonable 
possibility of substantiating the claim of service connection for 
a back disorder.

3.  A back disorder was not incurred in or aggravated by service.

4.  The Veteran's claim for service connection for spontaneous 
left pneumothorax  was previously denied in rating decisions that 
were dated in April 1955 and in May  1955.  The Veteran was 
notified of these decisions and his appellate rights, but he did 
not perfect a timely appeal from either of these decisions.

5.  The evidence received since the May 1955  rating decision is 
cumulative and redundant and does not raise a reasonable 
possibility of substantiating the claim of service connection for 
spontaneous left pneumothorax.


CONCLUSIONS OF LAW

1. The RO's rating decision in November 1992  that denied service 
connection for a back disorder because the evidence submitted was 
not new and material is final, as is the prior decision of June 
1980.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
20.302, 20.1103 (2010). 
 
2. New and material evidence has been received to reopen the 
claim of service connection for a back disorder.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  A back disorder was not incurred in service, nor may it be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2010).

4. The RO's rating decision in May 1955 denying service 
connection for spontaneous left pneumothorax is final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.302, 
20.1103 (2010). 
 
5. New and material evidence has not been received to reopen the 
claim of service connection for spontaneous left pneumothorax.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants with substantiating 
their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 
3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of any 
information, and any medical or lay evidence, that is necessary 
to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 
C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-
187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Board notes that 38 C.F.R. 
§ 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. 
Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 
3.159(b)(1), which stated that "VA will also request that the 
claimant provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies to 
all applications pending on, or filed after, the regulation's 
effective date. 

VCAA notice should be provided to a claimant before the initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 
(2004).  However, the VCAA notice requirements may be satisfied 
notwithstanding errors in the timing or content of the notice if 
such errors are not prejudicial to the claimant.  Id at 121.  
Further, a defect in the timing of the notice may be cured by 
sending proper notice prior to a re-adjudication of the claim.  
Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting 
Pelegrini as requiring the Board to ensure that proper notice is 
provided unless it makes findings regarding the completeness of 
the record or other facts that would permit the conclusion that 
the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its 
progeny instruct that a comprehensive VCAA letter, as opposed to 
a patchwork of other post-decisional documents, is required to 
meet the VCAA's notification requirements.  Id at 1320.  However, 
VCAA notification does not require a pre-adjudicatory analysis of 
the evidence already contained in the record.  See, e.g. Mayfield 
v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the Court held 
that, if a claimant seeks to reopen a claim that was previously 
denied, VA must notify the claimant of the evidence and 
information that is necessary to reopen the claim as well as the 
evidence and information necessary to establish the underlying 
claim for the benefit sought.  The notification letter must 
describe what evidence would be sufficient to substantiate the 
element or elements required to establish service connection that 
were found insufficient in the prior denial.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VCAA notice requirements are applicable to all five elements of a 
service connection claim.  Thus, the Veteran must be notified 
that a disability rating and effective date for the award of 
benefits will be assigned if service connection for a claimed 
disability is awarded.  Id at 486.  

In this case, the Veteran was sent a letter in July 2007, prior 
to the appeal from rating decision, in connection with his 
petition to reopen his claim for service connection for a back 
disorder.  The letter informed the Veteran that his claim was 
previously denied because the evidence showed that his back 
disorder preexisted service and was not aggravated thereby.  The 
letter explained that, in order to reopen his claim, the Veteran 
needed to submit new and material evidence and explained the type 
of evidence that would be considered new and material.  The 
letter also explained the parameters of VA's duty to assist the 
Veteran with obtaining evidence in support of his claim as well 
as what the evidence needed to show in order to substantiate a 
claim for service connection for a claimed disability.     

In October 2008 the Veteran was sent another letter, prior to the 
appeal from rating decision, which explained that his claim for 
service connection for a left pneumothorax was previously denied 
because this disorder was not shown to be related to the 
Veteran's right pneumothorax and was not shown to be related to 
his military service.  The letter explained that the Veteran 
would need to submit new and material evidence in order to reopen 
his claim and, additionally, explained the type of evidence that 
would constitute new and material evidence.  The letter explained 
what the evidence needed to show in order to establish service 
connection for a claimed disability.  The letter also provided 
information about VA's duty to assist the Veteran with procuring 
evidence in support of his claim.  The Veteran was additionally 
sent information about the duty to assist in a November 2008 
letter.  

In addition to providing the above described notices, VA also 
must make reasonable efforts to assist the claimant with 
obtaining evidence that is necessary in order to substantiate the 
claim for the benefit(s) sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim(s).  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection 
with the current appeal, VA has of record evidence including 
service treatment records, VA treatment records, written 
statements by the Veteran, and a transcript of the January 2011 
hearing.  

The Veteran was not afforded a VA examination with respect to his 
claim for service connection for a back disorder, which was 
reopened by the RO in a February 2009 statement of the case 
(SOC).  In this regard, the Board notes that VA is required to 
provide a medical examination or medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5107A(d).  An examination is considered 
necessary if the record contains competent evidence that (a) the 
Veteran has a current disability or persistent or recurrent 
symptoms of a disability; (b) the disability or symptoms may be 
associated with the Veteran's service; and (c) the record does 
not contain sufficient medical evidence for VA to make a decision 
on the claim.  Id.  In this case VA was not required to provide 
an examination with respect to this issue because the record does 
not contain any credible evidence that the Veteran's back 
disorder, which preexisted service, was aggravated by any event 
that occurred during his military service.   

The Veteran was not provided a VA examination with respect to his 
claim for service connection for a spontaneous left pneumothorax 
because new and material evidence was not received.  38 C.F.R. § 
3.159(c)(4)(iii).  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1342 (Fed. Cir. 
2003).  

For the reasons set forth above, the Board finds that VA 
satisfied its obligations pursuant to the VCAA in this case.

II. New and Material Evidence

The Veteran seeks herein to reopen claims for service connection 
for a back disorder and for a left pneumothorax.

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an un-
established fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

	A.  Back Disorder

In a June 1980 rating decision, the RO denied service connection 
for the Veteran's back disorder because his service treatment 
records established that the disorder preexisted the Veteran's 
service and there was no record of any new injury to the 
Veteran's back that occurred during his service.  The evidence 
considered at that time included the Veteran's service treatment 
records.  In a November 1992 rating decision the Veteran's 
petition to reopen his claim for service connection for his back 
disorder was denied because the evidence submitted, consisting of 
VA treatment records, was not new and material.  The Veteran did 
not perfect an appeal of either of these decisions, which then 
became final.  The Board must first ascertain in this case 
whether new and material evidence has been received.

Evidence received since the November 1992 rating decision 
includes more recent VA treatment records and a written statement 
by the Veteran that was dated in October 2006.  In that letter, 
the Veteran contended that he injured his back during basic 
training when he fell from a 16 foot high obstacle.  The Veteran 
claimed that the nerves in his back were injured and that he was 
hospitalized for this at Fort Jackson, North Carolina.  For 
purposes of the "new and material" analysis, the credibility of 
the Veteran's statements is presumed.  Justus v. Principi, 3 Vet. 
App. 510, 512-513 (1992).

The Veteran's assertion that he injured his back when he fell 
from an obstacle in service is new because it was not previously 
of record at the time of the prior rating decisions.  It is 
material because it provides evidence of an in-service injury to 
the Veteran's back that raises a reasonable possibility of 
substantiating the Veteran's claim that his back injury was 
incurred or aggravated during his service.  For this reason, the 
Veteran's claim for service connection for a back injury is 
considered reopened.

	B.  Left Pneumothorax

In rating decisions that were dated in April 1955 and in May 
1955, the RO denied service connection for the Veteran's left 
pneumothorax because the evidence showed that this disorder's 
onset was approximately 20 months after his discharge from 
service, and there was no evidence that it was linked to the 
Veteran's right pneumothorax.  The evidence considered at that 
time included the Veteran's service treatment records, an 
examination of the chest that was dated in March 1955, and a 
radiological report dated in March 1955.  The Veteran did not 
perfect an appeal of either of these decisions, which then became 
final.  The Board must first ascertain in this case whether new 
and material evidence has been received.

Evidence received since the May 1955 rating decision included VA 
treatment records, written statements by the Veteran that 
pertained to other disabilities, a VA pulmonary examination dated 
in January 2010, and a transcript of the Veteran's testimony at 
the January 2011 hearing.

The Veteran's VA treatment records which were received after the 
May 1955 rating decision do not show any diagnosis of, or 
treatment for, left pneumothorax, nor do they opine as to the 
etiology of any left lung disorder.  A January 2010 VA 
examination, which was provided in connection with the Veteran's 
claim for an increased rating for his spontaneous right 
pneumothorax, did not diagnose left pneumothorax; rather it 
documented that, per the Veteran, the last episode of 
pneumothorax occurred in 1954.  The diagnosis was history of 
bilateral pneumothorax, resolved.  There was x-ray evidence of 
some inflammatory changes in the lungs but no pneumothorax.

At his hearing, the Veteran testified that he has problems with 
his lungs because he gets short of breath with exertion and that 
he has fainted on occasion because of this.  His representative 
argued that the Veteran had left pneumothorax since the 1950s.

This evidence is cumulative and redundant and does not raise a 
reasonable possibility of substantiating the Veteran's claim for 
service connection for left pneumothorax.  The incident of left 
pneumothorax that occurred in March 1955 was of record at the 
time of the prior denial of the Veteran's claim.

The Veteran's testimony that he experiences shortness of breath 
on occasion, while new, is not material because it does not 
relate a left lung condition to the Veteran's service or to his 
right lung pneumothorax.  Similarly, the VA treatment records, 
while new, do not indicate that the Veteran has spontaneous left 
pneumothorax or that this is related to anything that occurred 
during the Veteran's service, including the episode of right 
pneumothorax that occurred during his service.  In fact, the 
evidence of record indicates that the Veteran no longer has 
spontaneous left pneumothorax and that the last episode of this 
was in March 1955, more than 50 years ago.

Insofar as no new and material evidence was received, the 
Veteran's petition to reopen his claim for service connection for 
spontaneous left pneumothorax is denied.  The benefit of the 
doubt doctrine does not apply because the Veteran's claim for 
service connection for spontaneous left pneumothorax is not 
reopened. 



III.  Service Connection

The Veteran contends that his back disorder was caused or 
aggravated during his military service.  He contends that he 
injured his back when he fell from a 16 foot obstacle during 
basic training. 

Service connection may be granted for a disability resulting from 
disease or injury that was incurred in, or aggravated by, 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection for some chronic diseases, including arthritis 
of the back, may be granted if manifest to a compensable degree 
within one year of separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after discharge if 
all of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current 
disability exist is satisfied if the claimant had a disability at 
the time his claim for VA disability compensation was filed or 
during the pendency of the claim.  McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007).  

When determining service connection, a presumption of soundness 
applies.  38 C.F.R. § 3.304(b).  Pursuant to such presumption, a 
Veteran will be considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or manifest) 
evidence demonstrates that an injury or disease existed prior 
thereto and was not aggravated by such service.  Only such 
conditions as are recorded in examination reports are to be 
considered as noted. Id.

The Veteran's entrance examination did not note the presence of a 
current back disorder.  However, the fact that the Veteran had 
injured his back prior to service was noted and a letter from his 
local physician regarding this condition was obtained prior to 
the Veteran's induction into service.  However, while referenced 
in the entrance examination, the actual physician's letter is not 
of record. 

Service treatment records reflect that the Veteran reported in 
October 1952 that he injured his back prior to service while 
lifting a heavy bolt of cloth and that he was treated by an 
orthopedic physician on and off since that time.  The Veteran 
reported that x-rays never revealed any abnormality but that he 
was advised by his doctor to wear a steel reinforced canvas brace 
which he did since that time.  In December 1952 the Veteran 
reported that he wore a back brace since 1950 when he injured his 
back lifting a bolt of cloth.  He had difficulty ever since with 
low back pain.  He managed to finish basic training however he 
had considerable back pain.  A December 1952 x-ray revealed an 
old healed epiphysitis which was not believed to be of any 
significance.  In October 1953 the Veteran again reported that he 
was utilizing a surgical corset which he was provided by a 
civilian physician prior to entering the military.  The Veteran 
was on a permanent profile due to his back problems.  

Service treatment records do not reflect that the Veteran 
sustained an injury due to a fall while he was in service.  While 
service treatment records reflect that the Veteran was 
hospitalized in July 1953, this was for spontaneous pneumothorax 
and not for a back disorder.  

The evidence demonstrates that it is clear and unmistakable that 
the Veteran's back disorder existed prior to service and was not 
aggravated thereby.  The history of a back injury was noted on 
the Veteran's entrance examination, and the Veteran gave a 
history of a pre-service back injury with back pain ever since 
that time on multiple occasions when he sought treatment in 
service.  He was prescribed a back brace prior to service and 
continued wearing the brace in service.  There was no reported 
change in the nature or quality of the Veteran's back pain and no 
documentation of any further injury to the Veteran's back.

While the Veteran now asserts that his injury stems from a fall 
in basic training, this assertion is not credible in light of the 
history that is reported in the Veteran's service treatment 
records.  Specifically, as noted above, on multiple occasions the 
Veteran attributed his back pain to a pre-service injury with 
continuity of symptoms since that time.  While the Veteran 
reported the pre-service injury while seeking treatment for his 
back on several occasions, not once did he mention being injured 
in a fall during basic training, and there is no record of this 
event or of the Veteran being hospitalized for any back injury 
sustained in service.  In fact, the December 1952 treatment 
record references the Veteran finishing basic training despite 
his pre-service back injury, with no mention of any further 
injury or hospitalization.  The Board finds that the history 
related by the Veteran in service, when he was seeking treatment, 
is far more probative then the statement made by the Veteran 
about the cause of his injury that was made decades after service 
in pursuit of a claim for monetary benefits.

Since the Veteran's back injury clearly and unmistakably predated 
his service, and was not made worse thereby, there is no basis 
for service connection for a back disorder.  

The Board acknowledges that VA is statutorily required to resolve 
the benefit of the doubt in favor of the Veteran when there is an 
approximate balance of positive and negative evidence regarding 
the merits of an outstanding issue.  That doctrine is 
inapplicable in the instant case because the preponderance of the 
evidence is against the Veteran's claim for service connection 
for his back injury. See, e.g., Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, the appeal is 
denied.

ORDER

New and material evidence having been received, the Veteran's  
claim for service connection for a back disorder in reopened; the 
appeal is allowed to that extent.

Service connection for a back disorder is denied. 

No new and material evidence having been received, the petition 
to reopen a claim for service connection for spontaneous left 
pneumothorax is denied.


REMAND

The veteran claims that his right pneumothorax increased in 
severity since his last VA examination.  Pneumothorax is rated 
according to the General Rating Formula for Restrictive Lung 
Disease.  38 C.F.R. § 4.97, diagnostic code 6643.  This provides 
for a compensable rating if forced expiratory volume in 1 second 
(FEV-1) is 80 percent predicted or less; FEV-1/ forced vital 
capacity (FVC) is 80 percent or less, or diffusion capacity of 
the lung for carbon monoxide (single breath method) (DLCO) is 80 
percent predicted or less.  Post-bronchodilator results are used 
unless the post-bronchodilator results are worse than the pre-
bronchodilator results.  38 C.F.R. § 4.96(d)(5).  The January 
2010 report of examination did not report post-bronchodilator 
results of pulmonary function testing (PFTs) because the pre-
bronchodilator results were stated to be normal.  However, the 
PFTs showed pre-bronchodilator FEV-1 of 71 percent predicted 
which is not normal per the rating schedule.  Moreover, DLCO was 
not reported.  Additionally, the examiner indicated that the 
Veteran did not currently have right pneumothorax but she did not 
indicate the reason for the Veteran's reduced FEV-1.  Under these 
circumstances the examination is inadequate for purposes of 
determining the severity of the Veteran's right pneumothorax.

The Veteran also contends that VA improperly performed a right 
nephrectomy although his kidney was healthy.  At his January 2010 
hearing, L.H., a registered nurse, testified that, in her 
opinion, the Veteran had a benign tumor and a biopsy should have 
been performed rather than the removal of the entire kidney.  At 
the outset, the Board notes that while some radiological reports 
and a pathology report are of record, the rest of the records 
pertaining to the diagnosis and treatment of the Veteran's right 
kidney problem and resultant surgery are not of record; these 
records are highly relevant to the Veteran's claim and must be 
obtained.  

Moreover, given the opinion of L.H. as voiced at the January 2010 
hearing, which raises the possibility that the decision to remove 
the Veteran's kidney involved carelessness, negligence, lack of 
proper skill, error in judgment, or a similar instance of fault 
on the part of VA treatment providers, the Board finds that a 
medical opinion is necessary in order to determine the propriety 
of the right nephrectomy that was performed in 1993.  

Additionally, the Veteran contends that he was improperly treated 
for his sick sinus syndrome in 2006, which, according to the 
Veteran, caused him to develop sinus bradycardia necessitating 
pacemaker implantation.  VA treatment records from 2006, prior to 
the pacemaker implantation, indicate that the Veteran's 
medications were recently changed and that he experienced 
symptoms of tachy-brady syndrome after this occurred.  Treatment 
records reflect that one of the reasons a particular medication 
was discontinued was because the Veteran had developed 
hypotension and bradycardia.  Under these circumstances, the 
Veteran's claim is plausible and the low threshold for a VA 
examination was met.  See, e.g., McClendon v. Nicholson, 20Vet. 
App. 79, 86 (2006) (discussing when an exam is necessary in the 
context of service connection claims).  Additionally, the Board 
notes that the VA treatment records from 2005, when the 
medication change was apparently made, are not in the claims file 
and these should be obtained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1. The Veteran should be afforded another VA 
respiratory examination to determine the 
symptoms, if any, of the Veteran's service 
connected spontaneous right pneumothorax.  
Pulmonary function testing should be 
accomplished and FEV-1, FEV-1/FVC, and 
DLCO(SB) values should all be reported.  If  
FEV-1 or DLCO (SB) is 80 percent predicted or 
less, or if FEV-1/FVC is 80 percent or less, 
then post-bronchodilator tests must be 
administered and the results set forth in the 
report of examination.  The examiner should 
clearly indicate whether the Veteran 
presently has right pneumothorax and, if so, 
whether this disorder is productive of any 
symptoms.  If the Veteran has a reduced FEV-
1, FEV-1/FVC, or DLCO (SB) (80 percent or 
percent predicted, as applicable, or less) 
the examiner must explain whether this is due 
to right pneumothorax or to some other cause.  
If it is due to a cause other than right 
pneumothorax then the condition causing the 
reduced pulmonary function should be clearly 
identified and the examiner should provide an 
opinion as to whether such condition 
represents a progression of, or is otherwise 
related to, the Veteran's service connected 
right pneumothorax.  The examiner must set 
forth a complete rationale for his or her 
conclusions in the report of examination.

2.  The AOJ should obtain all VA treatment 
records pertaining to the diagnosis and 
treatment of the Veteran's right kidney 
disorder and the resultant right nephrectomy.  
This includes all treatment records from 1993 
when the surgery was performed.  The AOJ 
should also obtain the Veteran's VA treatment 
records from 2005, when the Veteran's heart 
medication was changed.

3.  Thereafter, the AOJ should obtain a 
medical opinion as to the propriety of the 
diagnosis and treatment leading up to and 
including the Veteran's right nephrectomy, 
including whether the right nephrectomy was 
appropriate under the circumstances of the 
Veteran's case.  The examiner should provide 
an opinion as to whether VA's diagnosis and 
treatment of the Veteran's right kidney 
represented carelessness, negligence, lack of 
proper skill, error in judgment, or a similar 
instance of fault on the part of VA health 
care providers.  The examiner should also 
provide an opinion concerning whether the 
removal of the Veteran's right kidney was an 
event which was not a reasonably foreseeable 
result of the Veteran's treatment.  The 
report addressing these issues should include 
a complete rationale for the opinions 
expressed therein.  

4.  The AOJ should obtain an opinion 
concerning the propriety of the treatment of 
the Veteran for his heart condition during 
the period leading up to the January 2006 
pacemaker insertion, with particular 
attention to whether the Veteran's medication 
management was appropriate given his symptoms 
and circumstances.  The examiner should 
provide an opinion as to whether VA's 
treatment of the Veteran's heart condition 
represented negligence, lack of proper skill, 
error in judgment, or a similar instance of 
fault on the part of VA health care 
providers.  If so, the examiner should 
identify the additional disability that was 
caused by the negligence, lack of proper 
skill, error in judgment, or similar instance 
of fault.  The examiner should also provide 
an opinion concerning whether the treatment 
of the Veteran's heart condition led to an 
event which was not a reasonably foreseeable 
result of the Veteran's treatment.  The 
report addressing these issues should include 
a complete rationale for the opinions 
expressed therein.

5.  Thereafter, readjudicate the Veteran's 
claims.

Then, if indicated, this case should be returned to the Board for 
the purpose of appellate disposition.  The appellant has the 
right to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


